Case 2:18-cv-08048-SVW-JC Document 128 Filed 11/21/19 Page 1 of 2 Page ID #:5040




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
    2   alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
    3 New York, New York 10010
      Telephone: (212) 849-7000
    4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
    5 Robert M. Schwartz (Bar No. 117166)
        robertschwartz@quinnemanuel.com
    6 Michael T. Lifrak (Bar No. 210846)
        michaellifrak@quinnemanuel.com
    7 Jeanine M. Zalduendo (Bar No. 243374)
        jeaninezalduendo@quinnemanuel.com
    8 865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
    9 Telephone: (213) 443-3000
  10
       Attorneys for Defendant Elon Musk
  11
  12                       UNITED STATES DISTRICT COURT
  13                     CENTRAL DISTRICT OF CALIFORNIA
  14
  15 VERNON UNSWORTH,                         Case No. 2:18-cv-08048
  16              Plaintiff,                  Judge: Hon. Stephen V. Wilson
  17        vs.                               DEFENDANT ELON MUSK’S
                                              PROPOSED VOIR DIRE
  18 ELON MUSK,                               QUESTIONS
  19              Defendant.                  Complaint Filed: September 17, 2018
                                              Trial Date: December 3, 2019
  20
                                              Hearing Date: November 25, 2019
  21                                          Time:         3:00 p.m.
                                              Courtroom:    10A
  22
  23
  24
  25
  26
  27
  28

                                                                  Case No. 2:18-cv-08048
                                    DEFENDANT ELON MUSK’S PROPOSED VOIR DIRE QUESTIONS
Case 2:18-cv-08048-SVW-JC Document 128 Filed 11/21/19 Page 2 of 2 Page ID #:5041




    1        Defendant Elon Musk respectfully submits the following voir dire questions
    2 for the Court’s consideration:
    3        1.    Do you hold a strong opinion, whether negative or positive, about Elon
    4              Musk?
    5        2.    Some of the evidence of this case will contain swear words or harsh
    6              language. Will the use of such words or language affect your ability to be
    7              fair and impartial?
    8        3.    Do you hold a strong opinion, whether negative or positive, about
    9              somebody who is a billionaire?
  10         4.    Do you have any personal ties to, or have you spent considerable time in,
  11               Thailand, the United Kingdom, or South Africa?
  12         Please include the following question as a follow-up to the Court’s voir dire
  13 regarding the criminal background of any potential juror:
  14         5.    Have you, or any close friend or family member, ever been accused of
  15               wrongdoing or criminal conduct?
  16         Please including the following question among the biographical information
  17 requested from each potential juror:
  18         6.    From which source or sources do you get your news?
  19
  20 DATED: November 21, 2019                 Respectfully submitted,
  21                                          QUINN EMANUEL URQUHART &
  22                                          SULLIVAN, LLP

  23                                          By /s/ Alex Spiro
  24
                                                 Alex Spiro (admitted pro hac vice)
  25                                             Attorneys for Defendant Elon Musk
  26
  27
  28

                                                 -1-                    Case No. 2:18-cv-08048
                                         DEFENDANT ELON MUSK’S PROPOSED VOIR DIRE QUESTIONS
